Citation Nr: 0603601	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-20 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Whether the monthly apportionment of VA compensation benefits 
granted on behalf of the veteran's children, in the custody 
of the Franklin County Department of Social Services, was 
proper.

(The matter of whether a substantive appeal with the November 
2000 rating decision that denied service connection for a 
psychiatric disorder, to include depression, panic disorder 
with agoraphobia and anxiety disorder, was timely filed is 
the subject of a separate decision of the Board).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 14, 1994 to 
October 11, 1994.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 special monthly 
apportionment decision, in which the RO awarded $300 per 
month in favor of the veteran's dependent children in the 
custody of the Franklin County Department of Social Services 
(DSS) as well as an apportionment of the veteran's disability 
compensation in favor of the veteran's spouse.  The veteran 
filed a notice of disagreement (NOD) in October 2003, 
disputing only the award to the DSS, and the RO issued a 
separate statement of the case (SOC) in May 2004 to the 
veteran and the DSS.  The veteran filed a substantive appeal 
received in May 2004.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify each of the parties 
when any further action, on their part, is required.

(The issue of the timeliness of a substantive appeal with 
respect to a claim of entitlement to service connection will 
be the subject of a separate decision of the Board.)




REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

After the veteran was awarded VA compensation for a service 
connected disability.  The RO learned that the veteran was 
incarcerated for a felony.  Pursuant to 38 C.F.R. § 3.665(a), 
VA is required to notify the veteran that his benefits are 
subject to reduction due to his incarceration, of the rights 
of the person's dependents to an apportionment while the 
person is incarcerated, and the conditions under which 
payments to the person may be resumed upon release from 
incarceration.  A VA letter issued in November 2002 clearly 
provided this information.

According to 38 C.F.R. § 3.103(b)(2), no award of 
compensation shall be reduced or otherwise adversely affected 
unless the beneficiary has been notified of such adverse 
action and has been provided a period of 60 days in which to 
submit evidence for the purpose of showing that the adverse 
action should not be taken. The RO issued a letter in 
November 2002 which informed the veteran of a proposal to 
reduce his disability compensation due to his incarceration.  
He was informed that he had 60 days in which to submit 
evidence or contentions regarding this matter.  This letter 
also informed him of his appellate rights, to include a 
hearing before VA.  Based on this evidence, VA has met the 
requirements for notification under 38 C.F.R. § 3.103.

In December 2002, the veteran and his spouse responded 
separately, each indicating that the benefits should be paid 
to his spouse on behalf of his spouse and children.  A 
special apportionment decision was issued in June 2003, 
awarding benefits to the veteran's spouse on her own behalf 
and on behalf of her children.  In July 2003, the DSS 
informed the VA that the veteran's spouse did not have 
custody of the children and that the children had been in 
foster care under custody of the DSS since January 2003.  In 
July 2003, the RO proposed to terminate that portion of the 
award to the veteran's spouse made on behalf of the children, 
effective June 1, 2003.  In October 2003, the spouse disputed 
the proposed diversion of apportioned benefits to the DSS.  
In October 2003, the RO adjusted the apportioned benefits to 
the spouse, and she was informed as to her rights to appeal; 
at the same time, the RO informed her that her October 2003 
correspondence disputing the proposed reallocation was 
premature, being made in response to a proposed reduction 
rather than to a final determination.  There was no further 
communication from the veteran's spouse identified in the 
claims file.

The RO awarded a special monthly apportionment in the amount 
of $300 in favor of the veteran's dependent children in the 
custody of the DSS as well as an apportionment of the 
veteran's disability compensation in favor of the veteran's 
spouse in October 2003.  The veteran filed a notice of 
disagreement (NOD) in October 2003, limited to disputing the 
award to the DSS, and the RO issued a separate statement of 
the case (SOC) in May 2004 to the veteran and to the DSS.  
The substantive appeal filed by the veteran, likewise, was 
limited to that portion of the award to the DSS on behalf of 
the veteran's dependent children.

In correspondence dated October 15, 2003, the veteran 
requested copies of "all correspondence" received from the 
DSS.  Where an appeal is pending and a request for 
information from the file is received, such request will be 
reviewed and processed prior to appellate action on that 
individual's appeal.  See 38 C.F.R. § 20.1200 (2005).  The 
veteran's substantive appeal, received in May 2004, indicated 
that he had not received the requested copies.

The record reflects that a letter was subsequently sent to 
the veteran, dated June 3, 2004, which acknowledged a request 
from the veteran for statements and evidence submitted by 
DSS; at that time, the RO enclosed a copy of "a statement 
from the Franklin County Department of Social Services, from 
your VA claim file."  In an Accounting for Records 
Disclosure, also dated June 3, 2004, each type of document to 
be disclosed was reported as VA Form 21-592, (Request for 
Appointment Of A Fiduciary, Custodian Or Guardian) with 
letter attached, and "letter from Soc. Serv." - 3 pages.  

The Board observes that the DSS initially submitted an 
application for apportionment on behalf of the minor children 
that was received on July 8, 2003, along with some nineteen 
pages of supporting documentation.  Another letter dated 
September 25, 2003 from the DSS was date stamp received on 
October 6, 2003.  The Board has also identified 
correspondence from the DSS dated April 7, 2004, in which the 
DSS sets out the monies received along with the placement 
costs for each of the children.  The Board also notes that 
the RO also refers to a letter from the DSS that was received 
on September 29, 2003 and the veteran refers to that 
correspondence as being dated September 29, 2003.  However, 
the Board has been unable to identify any correspondence from 
that agency, either dated or received on September 29, 2003.

Although the record reflects that some attempt was made to 
respond to the veteran's request for information after 
receipt of the veteran's substantive appeal, it is clear that 
not all requested information was provided to the veteran.  
There is also no explanation as to the manifest discrepancies 
among the extent of correspondence and other evidence from 
the DSS versus the Accounting for Records Disclosure, dated 
June 3, 2004; and versus the letter from the RO dated June 3, 
2003 sending only "a statement from the Franklin County 
Department of Social Services, from your VA claim file."  
Under the circumstances, additional development is warranted.  

To ensure full compliance with due process requirements, the 
matter is hereby REMANDED to the RO, via the AMC for the 
following development: 

1.  The RO should compile copies of all 
correspondence and evidence submitted by 
the Franklin County Department of Social 
Services and release such copies to the 
veteran in accordance with the Freedom of 
Information Act (FOIA) guidelines.  An 
explanation should be placed in the 
claims file to the extent that such 
correspondence and evidence, if any, may 
not be provided to the Veteran under FOIA 
guidelines. 

2.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.

3.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes citation to and discussion of 
any additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).



 
 
 
 

